Citation Nr: 0103214	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  98-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974, and he had additional service in the U. S. 
Army Reserves from September 1974 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and October 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 

The veteran's claim for entitlement to service connection for 
bilateral hearing loss was remanded by the Board in September 
1999 in order that the veteran could be provided a hearing 
before a Member of the Board at the RO as requested in his 
statement dated March 4, 1999.  In a letter dated November 4, 
1999, the RO advised the veteran he had been scheduled for a 
video conference hearing before a Member of the Board on 
December 13, 1999.  The veteran did not appear for that 
scheduled video conference hearing.  His failure to appear 
for a video conference hearing does not constitute a 
withdrawal of his right to an in-person hearing before a 
Member of the Board at the local RO.  In this regard, 
however, the Board notes that a Report of Contact (VA Form 
119) of record reflects that the day following the Board's 
remand in September 1999 for a Board hearing at the local RO, 
the veteran contacted his representative to "request the 
hearing request be changed to a personal hearing."  The 
veteran testified before a RO hearing officer in December 
1999.  At that time, he was specifically queried as to 
whether the personal hearing held before the RO hearing 
officer satisfied his request for a personal appearance 
hearing.  The veteran answered in the affirmative.  (See 
December 1999 Hearing Transcript, page 3.)  As such, the 
Board finds that the veteran's requests for a hearing have 
been satisfied and that the veteran's claims are ready for 
appellate consideration by the Board.

The veteran's representative raised the issue of entitlement 
to service connection for tinnitus at the December 1999 RO 
hearing.  This claim is referred to the RO for appropriate 
action.

The claim for service connection for bilateral hearing loss 
is the subject of a Remand section of this decision.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for post-traumatic stress disorder in an 
unappealed September 1993 decision.

2.  Evidence received since the September 1993 Board 
decision, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for post-traumatic stress disorder has 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  With respect to post-
traumatic stress disorder, service connection requires 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a diagnosis of post-traumatic stress 
disorder, and medical evidence showing a link between the 
reported in-service stressor(s) and the current 
symptomatology.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2000). 

A previously finally denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran maintains that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for post-traumatic stress disorder.  The Board 
denied the veteran's claim for service connection for post-
traumatic stress disorder in a September 1993 decision.  In 
that decision the Board found that while the veteran had been 
diagnosed with post-traumatic stress disorder, had alleged 
combat activity, and had been awarded the Vietnam Cross of 
Gallantry, he had alleged stressors which were unrelated to 
combat and which had not been verified.  Evidence submitted 
since the September 1993 Board decision includes the 
veteran's December 1999 testimony before a hearing officer.  
This testimony includes descriptions of Vietnam stressors not 
previously described by the veteran, including a time that he 
was on a combat mission in a U21 fixed wing turbo prop and it 
developed engine trouble, caught on fire, and developed a 
hole in the cabin, including possibly due to taking enemy 
fire.  The Board is of the opinion that this new evidence of 
a Vietnam stressor is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the Board finds that new and material evidence has 
been received to reopen the claim of service connection for 
post-traumatic stress disorder.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for a post-traumatic 
stress disorder is granted.


REMAND

Since the veteran's reopened claim for service connection for 
post-traumatic stress disorder has been reopened, the RO must 
review the veteran's claim on a de novo basis.  There is also 
a duty to assist the veteran in obtaining records which may 
support his claim.  Currently the record does not contain an 
attempt to verify the veteran's newly reported stressor(s), 
nor is there a finding as to whether or not the veteran 
engaged in combat activity with the enemy, and whether he has 
alleged a stressor consistent with such combat activity.  The 
Board notes that the veteran should be given an opportunity 
to supply additional information which might help verify the 
claimed stressor(s).

The veteran asserts that he has bilateral hearing loss due to 
exposure to acoustic trauma during his active service and 
during his Reserves duty.  The veteran claims that he was 
exposed to the acoustic trauma of a nearby explosion during 
service.  He also reports that he was an aircraft engine 
mechanic and that he was exposed to the acoustic trauma of 
aircraft engines without the benefit of ear protection during 
his active service in Vietnam.  The most recent audiological 
examination report of record is a May 1996 Reserves physical 
examination report.  The report indicates that the veteran 
met the criteria of for left ear hearing loss and that he had 
been close to meeting the criteria for right ear hearing 
loss, as defined for VA purposes.  38 C.F.R. § 3.385 (2000).  
The veteran and his representative have requested that the 
veteran be provided a VA audiological examination in order to 
determine the current nature and extent of the veteran's 
hearing as well as an opinion as to whether any current 
hearing loss found is at least as likely as not related to 
the veteran's exposure to acoustic trauma in service.  Since 
the veteran does have hearing loss in at least one ear, and 
since the record does indicate that the veteran may have been 
exposed to acoustic trauma during service, the Board finds 
that there is a duty to assist the veteran in obtaining a VA 
audiological/ear examination.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  With the veteran's assistance and 
consent where necessary, the RO should 
obtain a copy of all records of the 
veteran's private and/or VA treatment for 
post-traumatic stress disorder and for 
hearing loss which are not already on 
file.  All such records obtained should 
be associated with the veteran's claims 
file.  If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
RO must describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
veteran must be sent to the veteran's 
representative.

2.  The RO should again attempt to obtain 
a record, including all service personnel 
records, of the exact dates of the 
periods the veteran served on active duty 
for training and inactive duty for 
training.

3.  The veteran should be requested to 
submit a statement providing a more 
detailed description regarding any 
stressors, to include combat-related 
stressor(s) which he claims as the origin 
for a valid diagnosis of post-traumatic 
stress disorder.  He should attempt to 
identify the date, location and names of 
fellow service men who witnessed his 
claimed stressors.  He should be invited 
to submit any other evidence he may have 
which tends to corroborate the actual 
occurrence of his reported stressors.
 
4.  After obtaining the above 
information, the RO should make a 
determination as to whether or not the 
veteran engaged in combat activity with 
the enemy, and whether or not any claimed 
stressor is related to that combat.  Only 
if the RO determines the veteran did not 
engage in combat activity with the enemy, 
or the claimed stressor is not related to 
combat, it should send the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) copies of the 
veteran's service personnel records, and 
a copy of all statements of the veteran's 
claimed stressors, including a copy of 
trauma history recorded at the personal 
hearing in December 1999.  The USASCRUR 
should be requested to attempt to 
corroborate the veteran's reported 
stressors to the extent possible.

5.  If, and only if, the RO determines 
that the veteran served in combat and has 
a combat related stressor, or if a 
claimed stressor is verified, the RO 
should schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and extent of all 
currently present acquired psychiatric 
disorders.  The diagnosis(es) should be 
in accordance with the American 
Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition (1994).  If post-traumatic 
stress disorder is diagnosed, the 
examiner should specifically identify the 
stressor(s) supporting the diagnosis.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.

6.  The RO should schedule the veteran 
for an examination by a VA ear 
specialist.  The VA ear specialist should 
be requested to examine all of the 
veteran's medical records prior to 
examination of the veteran.  The VA ear 
specialist should provide the veteran 
with an audiological examination to 
determine the current nature, etiology 
and extent of any hearing loss.  The VA 
specialist should be requested to provide 
an opinion as to whether it is as likely 
as not that any current bilateral hearing 
loss found resulted from the veteran's 
active duty or whether it is as likely as 
not that it could have had its onset or 
increased in disability during the 
veteran's active duty for training.  The 
bases for all opinions provided should be 
outlined in detail.  Any additional 
clinical examination of the veteran 
deemed warranted should be scheduled by 
the RO.

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested VA ear specialist opinion 
is in complete compliance with the 
directives of this remand and, if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

9.  Following completion of the above, 
the RO should adjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder on a de 
novo basis and should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on the matter, and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



